PANACEA GLOBAL, INC.
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
THIS NON-QUALIFIED STOCK OPTION is granted as of July 26, 2011 by PANACEA
GLOBAL, INC., a Nevada corporation (the “Company”), to Binnay
Sethi (“Optionee”).
 
Recitals:
 
WHEREAS, the Optionee is employed by the Company as its Vice President, Chief
Financial Officer and Director;
 
WHEREAS, the Company has established the Panacea Global, Inc. 2011 Omnibus Plan
(the “Plan”);
 
WHEREAS, in connection with the Optionee’s employment with the Company as its
Vice President, Chief Financial Officer and Director, the Company desires to
grant, and the Optionee desires to accept, the Option (as defined below);
 
WHEREAS, the Option is hereby granted entirely as compensation for performance
of services of employment by the Optionee for the Company; and
 
WHEREAS, capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
 
1. Grant. The Company hereby grants to Optionee an option (the “Option”) to
purchase on the terms and conditions hereinafter set forth all or any part of an
aggregate of 2,000,000 shares of the Company’s common stock, par value $0.001
per share (the “Option Shares”), at a purchase price of $0.55 per share (the
“Option Price”). This Option is granted pursuant to the Plan. Capitalized terms
used herein shall have the same meaning as set forth in the Plan except to the
extent the context clearly requires otherwise. This Option is intended to be
consistent with the terms of the Plan and is subject in all regards to the terms
of the Plan. In any case in which there is a conflict between the terms of this
Option and the terms of the Plan, the conflict shall be resolved in favor of the
Plan. This Option is not intended to be an “incentive stock option” within the
meaning of Section 422(b) the Internal Revenue Code of 1986, as amended (the
“Code”).
 
2. Term.
 
(a) General Rule. The Option Shares shall vest and be exercisable on July 26,
2011.  The Option shall terminate in full at 5:00 p.m. New York, New York time
July 26, 2021, unless sooner terminated under Subsection 2(b) or (c) below. This
Option may be exercised in whole or in part with respect to any Option Shares
that have vested and become exercisable, except that this Option may in no event
be exercised with respect to fractional shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Termination of Employment. If the employment of Optionee by the Company or
its Affiliates (as defined below) should terminate for any reason other than
death or disability (within the meaning of Subsection 22(e)(3) of the Code) of
Optionee, and except as otherwise provided in Section 7 below, any non-vested
Option shall terminate upon such termination of employment, and any Option which
is vested prior to termination of employment shall terminate ninety (90) days
from the date such employment terminates. In the event Optionee’s employment
with the Company or its Affiliates terminates by reason of Optionee’s death or
disability, the Option shall terminate one year from the date such employment
terminates. For purposes of this Option, the term “Affiliate” shall mean a
corporation that is a parent corporation or a subsidiary corporation with
respect to the Company within the meaning of Subsection 424(e) or (f) of the
Code.
 
(c) Forfeiture. If the Committee makes a finding, after full consideration of
the facts presented on behalf of both the Company and Optionee, that Optionee
has: (i) committed a material and serious breach or neglect of Optionee’s
responsibilities to the Company; (ii) committed a willful violation or disregard
of standards of conduct established by law; (iii) committed a willful violation
or disregard of standards of conduct established by Company policy as may from
time to time be communicated to Optionee; (iv) committed fraud, willful
misconduct, misappropriation of funds or other dishonesty; (v) been convicted of
a crime of moral turpitude; or (vi) accepted employment with another company or
performed work or provided advice to another company, as an employee, consultant
or in any other similar capacity, while still an employee of the Company, then
the Option shall terminate on the date of such finding. In addition to immediate
termination of the Option, Optionee shall forfeit all Option Shares for any
exercised portion of the Option for which the Company has not yet delivered the
share certificates to Optionee upon refund by the Company of the Option Price
paid by Optionee with respect to such Option Shares.
 
3. Transfers. This Option may not be transferred except by will or by the laws
of descent and distribution. During the lifetime of the person to whom this
Option is granted, the Option may be exercised only by him or
her.  Notwithstanding the foregoing, this Option may be transferred pursuant to
the terms of a “qualified domestic relations order” within the meaning of
Sections 401(a)(13) and 414(p) of the Code or within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, as amended.
 
4. Method of Exercise and Payment.
 
(a) When exercisable under Section 2 or Section 7, this Option may be exercised
by written notice, pursuant to Section 9, to the Company’s Vice President,
Binnay Sethi, specifying the number of Option Shares to be purchased (the
“Notice”). The Notice shall be accompanied by payment of the aggregate Option
Price of the Option Shares being purchased (a) in cash, (b) by certified check
payable to the order of the Company or (c) by a combination of the
foregoing.  Such exercise shall be effective upon the actual receipt by the
Company’s Vice President of such Notice and payment.
 
(b) Unless the Option Shares are covered by a then current registration
statement or a Notification under Regulation A under the Securities Act of 1933,
as amended (the “Act”), and current registrations under all applicable state
securities laws, the Notice shall include Optionee’s acknowledgement, in form
and substance satisfactory to the Company, that Optionee (a) is purchasing such
Option Shares for investment and not for distribution or resale (other than a
distribution or resale which, in the opinion of counsel satisfactory to the
Company, may be made without violating the registration provisions of the Act or
any state securities laws), (b) has been advised and understands that (i) the
Option Shares have not been registered under the Act and are “restricted
securities” within the meaning of Rule 144 under the Act and are subject to
restrictions on transfer, (ii) the Company is under no obligation to register
the Option Shares under the Act or to take any action which would make available
to Optionee any exemption from such registration, and (iii) the Option Shares
may not be transferred without compliance with all applicable federal and state
securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) In addition, except as provided below, Optionee may make payment in whole or
in part in shares of the Company’s Common Stock held by the Optionee for more
than six months.  If payment is made in whole or in part in shares of the
Company’s Common Stock, then Optionee shall deliver to the Company certificates
registered in the name of Optionee representing shares of the Company’s Common
Stock legally and beneficially owned by Optionee, free of all liens, claims and
encumbrances of every kind and having a Fair Market Value (as defined in the
Plan) on the date of delivery of such notice that is not greater than the Option
Price of the Option Shares with respect to which the Option is to be exercised,
accompanied by stock powers duly endorsed in blank by the record holder of the
shares represented by such certificates. Notwithstanding the foregoing, the
Committee, in its sole discretion, may refuse to accept shares of the Company’s
Common Stock in payment of the Option Price. In that event, any certificates
representing shares of the Company’s Common Stock which were delivered to the
Company shall be returned to Optionee with notice of the refusal of the
Committee to accept such shares in payment of the Option Price. Furthermore, the
Committee may impose such limitations and prohibitions on the use of shares of
the Company’s Common Stock to exercise the Option as it deems appropriate.
 
5. Adjustments on Changes in Capitalization. In the event that, prior to the
delivery by the Company of all the Option Shares in respect of which the Option
is granted, there shall be a stock dividend, stock split, recapitalization or
other change in the number or class of issued and outstanding equity securities
of the Company resulting from a subdivision or consolidation of the Company’s
Common Stock and/or other outstanding equity security or a recapitalization or
other capital adjustment affecting the Company’s Common Stock or an equity
security of the Company which is effected without receipt of consideration by
the Company, the remaining number of Option Shares (or class of shares) subject
to the Option and Option Price therefor shall be adjusted in a manner determined
by the Committee so that the adjusted number of Option Shares (or class of
shares) and the adjusted Option Price shall be the substantial equivalent of the
remaining number of Option Shares subject to the Option and Option Price thereof
prior to such change. For purposes of this Section 5, no adjustment shall be
made as a result of the issuance of the Company’s Common Stock upon the
conversion of other securities of the Company which are convertible into Common
Stock.
 
6. Legal Requirements. If the listing registration or qualification of the
Option Shares upon any securities exchange or under any federal or state law, or
the consent or approval of any governmental regulatory body is necessary as a
condition of or in connection with the purchase of such Option Shares, the
Company shall not be obligated to issue or deliver the certificates representing
the Option Shares as to which the Option has been exercised unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained. If registration is considered unnecessary by the Company
or its counsel, the Company may cause a legend to be placed on the Option Shares
being issued calling attention to the fact that they have been acquired by
Optionee for investment and have not been registered.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Change of Control of Company. In the event of a Change of Control, the
Committee may take whatever action with respect to the Option it deems necessary
or desirable, including, without limitation, removing any restrictions or
imposing any additional restrictions on the Option or Option Shares.
 
8. Administration. This Option has been granted pursuant to and is subject to
the terms and provisions of the Plan, as it may be amended from time to time.
All questions of interpretation and application of the Plan and this Option
shall be determined by the Committee. The Committee’s determination shall be
final, binding and conclusive.
 
9. Notices. Any notice to be given to the Company shall be addressed to the Vice
President of the Company at its principal executive office, and any notice to be
given to Optionee shall be addressed to Optionee at the address then appearing
on the personnel records of the Company or the Affiliate of the Company by which
Optionee is employed, or at such other address as either party hereafter may
designate in writing to the other. Any such notice shall be deemed to have been
duly given when personally delivered, sent by recognized courier service or by
other messenger, or when deposited in the United States mail, addressed as
aforesaid, registered or certified mail, and with proper postage and
registration or certification fees prepaid.
 
10. Not to Affect Employment. Nothing herein contained shall affect the right of
the Company or any Affiliate to terminate Optionee’s employment, services,
responsibilities, duties or authority to represent the Company or any Affiliate
at any time or for any reason whatsoever.
 
11. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer Option Shares in connection with the exercise of this
Option, the Company shall have the right to (a) require Optionee to remit to the
Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for such Option Shares or (b) take whatever action
it deems necessary to protect its interest with respect to tax liabilities.
 
12. Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of Nevada, without giving
effect to principles of conflicts of law.
 
13. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has granted this Option on the day and year
first above written.
 

  PANACEA GLOBAL, INC.      
By:        /s/ Mahmood Moshiri
Name:   Mahmood Moshiri
Title:     Chief Executive Officer, President,Chief Medical Officer & Director
      ACCEPTED BY:      
/s/ Binnay Sethi
Binnay Sethi

 